Roberts, J.
Smith brought suit as assignee of a note, not negotiable, which he gave in evidence on the trial, without proving any assignment, or that he had given a consideration for the same. The court charged, that his possession of the note was primé fade evidence of his ownership, and directed a verdict to be found in his favor. Without discussing the question of the propriety of a peremptory direction by the court, to *54find a verdict on any evidence, which is onljprrniá facie, it will suffice in this case, to say, that the assumed proposition, that such possession is sufficient proof of ownership, either legal or equitable, is erroneous, as it has been directly held in the cases of Merlin v. Manning, 2 Tex. Rep. 351, and Ross v. Smith, 19 Tex. Rep. 171. Judgment reversed, and cause remanded.
Reversed and remanded.